United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE ARMY, NATIONAL
GUARD, Fort Irvin, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 07-928
Issued: August 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2007 appellant filed a timely appeal from a January 26, 2007 decision of
the Office of Workers’ Compensation Programs adjudicating his schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment of his
right lower extremity.
FACTUAL HISTORY
On December 14, 2004 appellant, then a 46-year-old materials handler, filed a traumatic
injury claim alleging that on December 13, 2004 he twisted his right knee while using a treadmill
during physical training. The Office accepted his claim for a right knee strain. On

May 23, 2005 appellant underwent right knee arthroscopy with synovectomy.1 He was released
to full-duty work on November 4, 2005. On September 14, 2006 appellant filed a claim for a
schedule award.
On November 15, 2006 the Office referred appellant to Dr. Rajeswari Kumar, a Boardcertified physiatrist, for an examination and impairment rating of his right lower extremity. On
December 19, 2006 Dr. Kumar provided a history of appellant’s condition and findings on
physical examination. She diagnosed osteoarthritis of the right knee. Dr. Kumar stated that the
circumference of appellant’s right and left thighs was 50 centimeters (cm) as measured, 10 cm
above the patella. Appellant’s right calf measured 42 cm and his left calf measured 41 cm.
Dr. Kumar stated:
“[Appellant] returned to his regular job in February 2005. Since then he has
noticed increased swelling in the right knee and reports that he has been followed
by [his] doctor twice a month and he has been receiving medications. [Appellant]
denies any further workup. He reports that he was issued a brace, which he wears
at work. [Appellant] reports that the pain is throbbing and aggravated with
standing, walking 20 to 25 minutes and bending. He reports that getting up after
prolonged sitting causes severe pain. [Appellant] notices intermittent swelling of
the knee.”
***
“[Appellant’s] gait is antalgic and he favors the right lower extremity. He is able
to walk without any assistive device. [Appellant] could not walk on heels and
toes because of the right knee pain.
“Examination of the right knee … there is no significant deformity. There is no
obvious atrophy of the quadriceps [muscle]. There is no joint effusion noted.
[Appellant] complains of pain throughout the range of motion.
“[Appellant] has pain on varus and valgus stress, but McMurray and Lachman
tests were negative. He has tenderness in the medial and lateral joint line.
“[Appellant] has negative drawer sign. Patellar compression test is positive. He
has also tenderness in the patellafemoral joint. Quadriceps [muscle] strength is
5/5.”
***
“Range of motion: ... [e]xtension: …. 0 [degrees] …. [f]lexion: 120 [degrees]….
“[Appellant] had arthroscopic surgery on the right knee on [May 23, 2005]. He
had conservative treatment prior to that and he did not improve with the
1

Synovectomy is the excision of a synovial membrane, as of that [membrane] lining the capsule of the knee joint,
performed in treatment of rheumatoid arthritis of the knee or of the synovial sheath of a tendon. See DORLAND’S
Illustrated Medical Dictionary (27th ed. 1988), 1648.

2

conservative treatment and even after the surgery, [appellant] reports that he had
pain relief for a few days and he noted gradually worsening pain. Currently,
[appellant’s] pain is constant and it is aggravated with prolonged walking,
prolonged sitting, kneeling or climbing stairs.2
“On physical exam[ination], [appellant’s] gait is antalgic. His range of motion of
the right knee is restricted. There is no definite evidence of meniscus
involvement, but he has no ligamentous laxity. [Appellant] has tenderness in the
medial and lateral joint line and at the patellafemoral joint ….
“At this point, it appears that [appellant] has not received maximum benefit from
the treatment. He would benefit by a repeat MRI [magnetic resonance imaging]
[scan] and probably will benefit by cortisone injection and/or Synvisc injection.
[Appellant] will also benefit by a short course of physical therapy ….
“Functional limitation is due to the limited range of motion of the right knee and
medial and lateral joint tenderness. [Appellant] can stand and walk a total of four
hours per day and can … occasionally [climb] stairs. He probably needs to
change his position frequently if he is sitting for a long time.”
Dr. Kumar did not provide an impairment rating.
On January 6, 2007 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon and an
Office medical director,3 found that appellant had a 2 percent impairment of the right lower
extremity for Grade 4 pain or sensory deficit (25 percent) that was forgotten with activity,
according to Table 16-10 at page 482 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment,4 multiplied by 7 percent for dysesthesia in the distribution
of the femoral nerve, according to Table 17-37 at page 552 (25 percent multiplied by 7 percent
equals 1.75 percent, rounded to 2 percent). He indicated that the date of maximum medical
improvement (MMI) was December 19, 2006, the date of Dr. Kumar’s examination.

2

Dr. Kumar described the intensity of appellant’s pain as “distressing” and indicated that it interfered with daily
activity.
3

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
4

A.M.A., Guides (5th ed. 2001).

3

On January 26, 2007 the Office granted appellant a schedule award for 5.76 weeks of
compensation5 from January 4 to February 13, 2007, based on a two percent impairment of the
right lower extremity.6
LEGAL PRECEDENT
The schedule award provision of the Act7 and its implementing regulation8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.9
The A.M.A., Guides provides for three separate methods for calculating the lower
extremity permanent impairment of an individual: anatomic, functional and diagnosis based.10
The anatomic method involves noting changes, including muscle atrophy, nerve impairment and
vascular derangement, as found during physical examination.11 The diagnosis-based method
may be used to evaluate impairments caused by specific fractures and deformities, as well as
ligament us instability, bursitis and various surgical procedures, including joint replacements and
meniscectomy.12 The functional method is used for conditions when anatomic changes are
difficult to categorize or when functional implications have been documented and includes range
of motion, gait derangement and muscle strength.13 The evaluating physician must determine
which method best describes the impairment of a specific individual based on patient history and
physical examination.14 When uncertain about which method to use, the evaluator should
calculate the impairment using different alternatives and choose the method or combination of
5

The Federal Employees’ Compensation Act provides for 288 weeks of compensation for 100 percent loss or loss
of use, of a lower extremity. 5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by 2 percent equals 5.76 weeks of
compensation.
6

Subsequent to the January 26, 2007 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id.

10

A.M.A., Guides, 525.

11

Id.

12

Id.

13

Id. at 525, Table 17-1.

14

Id. at 548, 555.

4

methods that gives the most clinically accurate impairment rating.15 If more than one method
can be used, the method that provides the higher impairment rating should be adopted.16
Although the claimant has the burden of establishing entitlement to compensation, the
Office shares responsibility in the development of the evidence.17
ANALYSIS
The Board finds that this case is not in posture for a decision. Further development of the
medical evidence is necessary to determine whether appellant has more than a two percent
impairment of his right lower extremity.
It is well established that the period covered by the schedule award commences on the
date that the employee reaches MMI from the residuals of the accepted employment injury.18
The Board has explained that MMI means that the physical condition of the injured member of
the body has stabilized and will not improve further.19 This determination of whether MMI has
been reached is based on the probative medical evidence of record.20 Dr. Kumar opined that
appellant had not reached a point of MMI from his treatment and would benefit from a repeat
MRI scan and cortisone or Synvisc injections, followed by physical therapy. Therefore, based
on Dr. Kumar’s medical opinion, determination of an impairment rating was not appropriate at
the time of his examination of appellant on December 19, 2006. The Board notes that Dr. Kumar
did not provide an impairment rating in his report. Dr. Harris calculated a two percent
impairment of appellant’s right lower extremity based on the findings in Dr. Kumar’s report.
However, even if appellant had reached MMI, the impairment rating of Dr. Harris is not
consistent with Dr. Kumar’s report.
Dr. Kumar described appellant’s right knee pain as constant and severe. She indicated
that appellant’s pain was aggravated by standing, walking more than 25 minutes, kneeling,
climbing stairs, bending and prolonged sitting. Appellant also experienced pain throughout the
range of motion testing. This description of his pain is not consistent with a Grade 4
classification from Table 16-10 at page 482 of the A.M.A., Guides, as determined by Dr. Harris.
Grade 4 is described as “[d]istorted superficial tactile sensibility (diminished light touch), with or
without minimal abnormal sensations or pain that is forgotten during activity.” Appellant had
constant and severe pain, not minimal pain and his pain was aggravated by certain activities, not
forgotten during activity. The Board finds that the Grade 4 classification selected by Dr. Harris
is not appropriate given the description of appellant’s pain in Dr. Kumar’s report.
15

Id. at 526.

16

Id. at 527, 555.

17

Willie James Clark, 39 ECAB 1311 (1988).

18

Mark A. Holloway, 55 ECAB 321 (2004).

19

Id.

20

Id.

5

Regarding range of motion, there is no impairment for appellant’s 0 degrees of extension
(flexion contracture) of his right knee or 120 degrees of flexion as measured by Dr. Kumar,
according to Table 17-10 at page 536 of the A.M.A., Guides. However, Dr. Kumar stated that
the range of motion of appellant’s right knee was restricted and that he had functional limitation
due to his limited range of motion. Impairment due to decreased range of motion can be
combined with impairment due to peripheral nerve injury causing motor or sensory deficit
according to Table 17-2, the cross-usage chart, at page 526 of the A.M.A., Guides. Aside from
the measurements for flexion and extension, Dr. Kumar did not provide any other range of
motion measurements, such as varus or valgus measurements or internal or external rotation
measurements. He did not explain the specific nature of appellant’s limited range of motion.
Dr. Harris’ impairment rating for appellant was incomplete as it did not address appellant’s range
of motion deficit in his right knee.
Due to these deficiencies, the reports of Dr. Kumar and Dr. Harris are not sufficient to
establish appellant’s impairment of his right lower extremity. Further development of the
medical evidence is necessary.
CONCLUSION
The Board finds that this case is not in posture for a decision. On remand, the Office
should refer appellant to an appropriate medical specialist for an examination and evaluation of
his right lower extremity impairment, causally related to his December 14, 2004 employmentrelated right knee strain. The specialist should determine whether appellant has reached MMI.
If so, the specialist should provide an opinion of appellant’s right lower extremity impairment
with correct application of the applicable sections of the A.M.A., Guides, fifth edition. After
such further development as it deems necessary, the Office should issue an appropriate decision
on appellant’s schedule award claim.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 26, 2007 is set aside and the case is remanded for further
development consistent with this decision.
Issued: August 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

